ALD-011                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 12-2995
                                       ___________

                                  JAMES R. MALLES,
                                              Appellant

                                             v.

GOVERNOR OF PENNSYLVANIA; ATTORNEY GENERAL OF PENNSYLVANIA
              ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 1:12-cv-00054)
                     District Judge: Honorable Sean J. McLaughlin
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    October 12, 2012
              Before: SLOVITER, VANASKIE and WEIS, Circuit Judges
                           (Opinion filed October 31, 2012)
                                   _______________

                                       OPINION
                                    _______________



PER CURIAM.

       James R. Malles, a pro se litigant proceeding in forma pauperis, appeals the

District Court’s order dismissing his complaint as barred by the doctrine of res judicata.
We agree with the District Court’s conclusions regarding the application of res judicata in

this matter. Because the appeal presents no substantial issue, we will summarily affirm

the District Court’s order.

                                                  I.

       Malles is a prisoner currently incarcerated at the State Correctional Institution in

Albion, Pennsylvania (“SCI-Albion”). In February 2010, he was transferred to the

Muskegon Correctional Facility (“Muskegon”) in Michigan pursuant to the Interstate

Corrections Compact (“ICC”). Malles was confined at Muskegon until May 2011, when

he was returned to SCI-Albion. Prior to his transfer back to SCI-Albion, Malles and two

other prisoners commenced an action in the United States District Court for the Western

District of Pennsylvania seeking their release and monetary damages for the time they

were detained at Muskegon. See Maines, et al., v. Rendell, et al., 1:11-cv-00070-SPB.

The complaint alleged that, by enacting and enforcing the ICC, the Governor and

Attorney General of Pennsylvania, among other defendants, violated the constitutions of

the United States and the Commonwealth of Pennsylvania. The District Court upheld the

validity of the ICC as applied to the plaintiffs, and dismissed the complaint as to all

defendants. It appears that none of the plaintiffs filed a notice of appeal.

       In February 2012, Malles filed a new complaint in the same District Court, naming

the Governor and Attorney General of Pennsylvania as defendants and alleging that his

transfer to and from Muskegon pursuant to the ICC violated the U.S. Constitution. The

                                              2
new complaint added claims under the Fifth, Sixth, and Ninth Amendments that were not

alleged in the Maines complaint, but the underlying facts and claim for relief remained

the same. The District Court dismissed Malles’s complaint on the ground that he was

precluded from relitigating claims identical to those in Maines against the same

defendants. Malles filed a timely notice of appeal.

                                            II.

       We have jurisdiction over final orders of the District Court under 28 U.S.C. §

1291. This Court has plenary review over the District Court’s application of res judicata.

Elkadrawy v. Vanguard Grp., Inc., 584 F.3d 169, 172 (3d Cir. 2009). We summarily

affirm an order of the District Court “when no substantial question is presented by the

appeal.” United States v. Baptiste, 223 F.3d 188, 190 n.3 (3d Cir. 2000) (per curiam).

       We agree with the District Court that Malles is precluded from relitigating the

present claims. The doctrine of res judicata, or claim preclusion, bars a plaintiff who has

received a final judgment on the merits in one action from litigating another suit against

the same parties based on the same cause of action. See CoreStates Bank, N.A. v. Huls

Am., Inc., 176 F.3d 187, 194 (3d Cir. 1999). A litigant is precluded from raising a claim

where “there has been (1) a final judgment on the merits in a prior suit involving (2) the

same parties or their privies and (3) a subsequent suit based on the same causes of

action.” United States v. Athlone Indus. Inc., 746 F.2d 977, 983 (3d Cir. 1984). Whether

two causes of action are identical depends, in general, on a consideration of (1) whether

                                             3
the acts complained of and the demand for recovery are the same; (2) whether the same

witnesses and documents will be necessary in the trial in both cases; and (3) whether the

material facts alleged are the same. See id. at 984.

       Here, the application of res judicata precludes Malles from relitigating his claims

against the Governor and Attorney General of Pennsylvania. First, Malles received a

final judgment on the merits in a prior suit when the complaint in Maines was dismissed

under Fed. R. Civ. P. 12(b)(6). See, e.g., Federated Dep’t Stores, Inc., v. Moitie, 452
U.S. 394, 399 n.3 (1981) (stating that “[t]he dismissal for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6) is a judgment on the merits” and has claim

preclusive effect). Second, Malles and the Appellees were parties to the suit in Maines.

Finally, Maines involved the same cause of action as is presented here: that the Appellees

deprived Malles of his constitutional rights when they transferred him to and from

Muskegon pursuant to the ICC. Malles’s addition of claims arising under the Fifth,

Sixth, and Ninth Amendments to the U.S. Constitution does not alter the fact that the

present suit involves the same parties, the same operative facts, and the same demand for

recovery as the suit in Maines.1

       Accordingly, because this appeal presents us with no substantial question, we will

summarily affirm the District Court’s order. See 3rd Cir. LAR 27.4 and I.O.P. 10.6.


1
  To the extent that Malles requests his release from prison, we note that such requests
are cognizable only in a petition for a writ of habeas corpus. See Preiser v. Rodriguez,
411 U.S. 475, 500 (1973).
                                               4